Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 is identified in [0125] of the pending application as “a typical low-power data logger with multiple physical sensor elements”. If the figure is “typical” of what is already known in the art then the figure should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 26 is objected to because of the following informalities:
Please correct claim 26 to recite “commands that can be executed by that element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites, “further comprising a first derived sensor configured to request a first result from a second derived sensor and also request a second result from at least one other element in the network to provide a third result to a requesting element by combining the first and second results to a  requesting element…”
Claim 25 requires 3 derived sensors; a first derived sensor and a second derived sensor as recited in claim 25, and a derived sensor recited in parent claim 22. It is unclear to the examiner whether the “first derived sensor” is a separate and distinct derived sensor from the “derived sensor” recited in parent claim 22. 
The examiner is unable to make any reasonable interpretation which incorporates all the limitations which includes a derived sensor as configured in claim 22 and a first derived sensor and a second derived sensor as configured in claim 25. While the applicant provides a very broad definition of a “derived sensor” to include a comparison between a physical sensor and a maximum value (see [0109]) or a complex alarm is a derived sensor including a Boolean operator (see [0113]). Para. [0103] further teaches a derived corrosion sensor which calculates corrosion from a physical temperature sensor, a physical voltage sensor, and a set of lookup tables and formulas. 
It is further unclear to the examiner what is meant by “a requesting element” and whether it is a separate component from “a first element higher or equal in the hierarchical network” as recited in claim 22. 
The examiner is unaware of any configuration which demonstrates all the limitations of claims 22 and 25 as claimed. For the purpose of examination, the claim will be interpreted wherein the derived sensor of claim 22 is the same as the first derived sensor of claim 25 and is configured as a corrosion or dew point sensor, wherein the second derived sensor is a temperature sensor which averages multiple measurement, and the at least one other element is a humidity or voltage sensor.  Further, the examiner is interpreting the requesting element as equivalent to a first element higher or equal in the hierarchical network of claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. US 2013/0097227 (Childers).

Regarding claim 1, Childers teaches a hierarchical network of elements (systems of Figs. 1, 2A-C) comprising: 
one or more physical elements, wherein each of the one or more physical elements includes internal storage that contains configuration information for that element (clients, servers, and network appliances include storage mediums 120, 138, 158 that contain configuration information; see Figs. 4-6; [0020]), commands that can be executed by that element (storage mediums store applications, applets, and or data, wherein one of ordinary skill in the art would understand that applications and applets are configured to execute commands; see Figs. 4-6; see [0095], [0105]-[0113], [0117]-[0121]), results that can be supplied by that element (a server may download information from the network appliances associated with sensor data; see [0020], [0061], [0068], [0074], [0078], [0100]-[0100]), and mathematical procedures or data necessary to supply said results (the devices are configured to process sensor data, data values, and chart data; see [0020], [0061], [0068], [0074], [0078], [0100]-[0100]).

Regarding claim 2, Childers further teaches wherein the one or more physical elements includes a sensor element (network appliance 150 includes sensors 162; see Fig. 6).

Regarding claim 3, Childers teaches wherein the mathematical procedures and data contained in the internal storage allow the sensor to convert a raw measurement of a physical parameter to the results supplied by the sensor (the temperature is represented in terms of Celsius or Fahrenheit which would inherently require a conversion from a raw measurement parameter to a physical parameter; see [0134]).

Regarding claim 4, Childers further teaches wherein an element higher in the hierarchical network requests a physical parameter from a sensor that is lower in the hierarchical network (the client and server can be reasonably be interpreted as higher in the hierarchical network than the network appliance, and the network appliance 150 may deliver data in response to a request; [0123], [0126]).

Regarding claim 9, Childers further teaches wherein the one or more physical elements includes an alarm element (the network appliance may have alarms; see [0059], [0168]).

Regarding claim 14, Childers further teaches wherein elements in the hierarchical network communicate using a standard language (elements communicate via standard protocols; see [0056]).

Regarding claim 15, Childers further teaches a network of physical elements (systems of Figs. 1, 2A-C) comprising: 
one or more elements on a network, wherein each element includes internal storage that contains configuration data for that element (clients, servers, and network appliances include storage mediums 120, 138, 158 that contain configuration information; see Figs. 4-6; [0020]), commands executable by that element and procedures and data needed by that element to supply a commanded result to another element on the network (storage mediums store applications, applets, and or data, wherein one of ordinary skill in the art would understand that applications and applets are configured to execute commands and a server or client may download information from the network appliances associated with sensor data; see Figs. 4-6; see [0095], [0105]-[0113], [0117]-[0121]).

Regarding claim 16, Childers further teaches wherein there is a plurality of elements, and the plurality of elements is hierarchical such that elements higher in the hierarchy command elements lower in the hierarchy to perform functions or supply results (the client and server can be reasonably be interpreted as higher in the hierarchical network than the network appliance, and the network appliance 150 may deliver data in response to a request; [0123], [0126]).

Regarding claim 17, Childers further teaches wherein at least one element is a sensor element (network appliance 150 includes sensors 162; see Fig. 6; [0013], [0059]).

Regarding claim 18, Childers further teaches wherein at least one element is an alarm element (the network appliance may have alarms such as smoke and fire alarms; see [0059], [0168]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-13, 20, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Joy et al. US 2004/0263351 (Joy).

Regarding claims 5 and 20, Childers fails to teach wherein a particular element is a derived sensor that requests a set of measurement data from a particular group of other elements upon command from a requesting element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the requesting element.
Joy teaches wherein a particular element is a derived sensor that requests a set of measurement data from a particular group of other elements upon command from a requesting element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the requesting element (environmental management 126 is a derived sensor which requests results from humidity and temperature sensors, derives the dew point from the humidity and temperature data and outputs the data to a user 132 corresponding to a first element higher in the network; see Figs. 1 and 2; see [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein a particular element is a derived sensor that requests a set of measurement data from a particular group of other elements upon command from a requesting element, combines data from the set of measurement data into a result using procedures and data stored in its internal storage, and then supplies the result to the requesting element as taught in Joy into Childers in order to gain the advantage of a synthesized sensor which combined information from two or more sensors to obtain a dew point which eliminates temperature sensitivity of the humidity temperature in an environmental monitoring system.

Regarding claims 6 and 21, Childers teaches wherein the requesting element is higher in the hierarchical network than the derived sensor, and each element of the particular group of other elements is lower in the hierarchy (the client and server can be reasonably be interpreted as higher in the hierarchical network than the network appliance, and the network appliance 150 may deliver data in response to a request, and it would be obvious to one of ordinary skill in the art to incorporate the hierarchical network taught in Childers with the derived sensor as outlined in the rejection of the parent claim above; [0123], [0126]).

Regarding claim 7, Childers fails to teach wherein the derived sensor is a dew point sensor that combines data from an element that is a temperature sensor and an element that is a humidity sensor.
Joy teaches wherein the derived sensor is a dew point sensor that combines data from an element that is a temperature sensor and an element that is a humidity sensor (a synthesized sensor determines a dew point based on a temperature measurement from a temperature sensor and a humidity measurement from the humidity sensor; see [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the derived sensor is a dew point sensor that combines data from an element that is a temperature sensor and an element that is a humidity sensor as taught in Joy into Childers in order to gain the advantage of a synthesized sensor which combines information from two or more sensors to obtain a dew point which eliminates temperature sensitivity of the humidity temperature in an environmental monitoring system.

Regarding claim 10, Childers further teaches wherein at least one derived sensor is an alarm element, and the alarm element may control an output device (the network appliance may have alarms which include visual and/or acoustic indicators; see [0059], [0168]).

Regarding claims 11 and 12, Childers fails to explicitly teach wherein the output device is an LED indicator; and wherein the LED indicator is part of the alarm element, however, Childers teaches wherein the alarms include visual indicators and one of ordinary skill in the art would readily appreciate that LED lights are well-known visual indicators in alarm system and could incorporate LEDs into an alarm without providing any new or unexpected results or requiring any undue experimentation.

Regarding claim 13, Childers fails to teach wherein the output device is an air conditioning unit.
Joy teaches wherein the output device is an air conditioning unit (the environmental monitoring system is incorporated in an HVAC system; see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the output device is an air conditioning unit as taught in Joy into Childers in order to gain the advantage of in order to monitor environmental conditions of remove HVAC sensors and notify a user when conditions violate user-specified conditions.

Regarding claim 26, Childers further teaches a system of physical elements (network of Fig. 1 includes a host device in the form of an environmental managements system 126 which may be used as a synthesized sensor; see Fig. 1; see [0026], [0033], [0034]) comprising: 
a plurality of physical elements, wherein each element includes internal storage that contains configuration information for that element (clients, servers, and network appliances include storage mediums 120, 138, 158 that contain configuration information; see Figs. 4-6; [0020]), commands that can be executed by that (storage mediums store applications, applets, and or data, wherein one of ordinary skill in the art would understand that applications and applets are configured to execute commands; see Figs. 4-6; see [0095], [0105]-[0113], [0117]-[0121]), results that can be supplied by that element, any mathematical procedures or data necessary to supply the results (the devices are configured to process sensor data, data values, and chart data; see [0020], [0061], [0068], [0074], [0078], [0100]-[0100]); and 
wherein the plurality of physical elements includes a sensor configured to request a first result from a first element and also to request a second result from a second element in the network (the network appliance collect data associated with temperature and humidity wherein sensor values are requested from the environmental sensors during a control window; see [0059]).
Joy teaches wherein the plurality of physical elements includes a derived sensor configured to request a first result from a first element and also to request a second result from a second element in the network to provide a third result to a requesting element by combining the first and second results using mathematical procedures and data stored internally in the derived sensor (a synthesized sensor determines a dew point based on a temperature measurement from a temperature sensor and a humidity measurement from the humidity sensor; see [0033] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of wherein the plurality of physical elements includes a derived sensor configured to request a first result from a first element and also to request a second result from a second element in the network to provide a third result to a requesting element by combining the first and second results using mathematical procedures and data stored internally in the derived sensor as taught in Joy into Childers in order to gain the advantage of a synthesized sensor which combined information from two or more sensors to obtain a dew points which eliminates temperature sensitivity of the humidity temperature in an environmental monitoring system.

Claims 22, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joy et al. US 2004/0263351 (Joy) in view of Childers et al. US 2013/0097227 (Childers).

Regarding claim 22, Joy teaches a hierarchical network of elements containing a derived sensor (network of Fig. 1 includes a host device in the form of an environmental managements system 126 which may be used as a synthesized sensor; see Fig. 1; see [0026], [0033], [0034]) comprising: 
a plurality of hierarchical physical elements (sensor pod 112, environmental management 126, interconnected network 128, storage 130, user 132; see Fig. 1); at least one element of said plurality being a derived sensor, wherein, a first element higher or equal in the hierarchical network, it requests results from a group of second elements lower or equal in the hierarchical network, combines the results using mathematical procedures and data stored internally in the derived sensor, and supplies a result to the first element (environmental management 126 is a derived sensor which requests results from humidity and temperature sensors, derives the dew point from the humidity and temperature data and outputs the data to a user 132 corresponding to a first element higher in the network; see Figs. 1 and 2; see [0033] and [0034]).
Joy fails to teach the derived sensor is configured that upon command from a first element higher or equal in the hierarchical network.
Childers teaches the derived sensor is configured that upon command from a first element higher or equal in the hierarchical network (Joy teaches a derived sensor, and Childers teach a hierarchical network wherein a client request data from the server, and the server then collects the data from a network appliance in accordance to commands from a user; see [0064], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of the derived sensor is configured that upon command from a first element higher or equal in the hierarchical network  as taught in Childers into Joy in order to gain the advantage of a hierarchical network wherein a higher element in a network requests information from an intermediate element such as a server which then requests information from a sensor. While Joy teaches wherein the environmental management requests information from the sensors, Joy fails to explicitly teach what commands the environmental management to submit the request. It would be obvious to one of ordinary skill in the art for the user to submit a command for measurement in a manner equivalent to that taught in Childers such that a user can configure which days of the week and what time of day to do the scan during a control window which makes life easier for network administrators to reduce network management traffic during peak hours. 

Regarding claim 23, Joy further teaches wherein the derived sensor is a dew point sensor (the synthesized sensor is a dew point sensor; see [0033] and [0034]).

Regarding claim 25, Joy further teaches further comprising a first derived sensor (environmental management 126; see claim 1) configured to request a first result from a second derived sensor and also to request a second result from at least one other element in the network to provide a third result to a requesting element by combining the first and second results using mathematical procedures and data stored internally in the first derived sensor (dew point sensor is a synthesized sensor wherein the sensor obtains a derived temperature sensor comprising a temperature sensor which receives multiple reading which are average, and a humidity measurement which is provided to a user 132 as outlined in the rejection of claim 22 above; see [0031]-[0034]).

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Joy et al. US 2004/0263351 (Joy), and in further view of Minamitani et al. US 2017/0350807 (Minamitani).

Regarding claims 8 and 24, Childers and Joy teach all the elements of claims 5 and 22, but fail to teach wherein the derived sensor is a corrosion sensor.
Minamitani teaches wherein the derived sensor is a corrosion sensor (a corrosion environment diagnostic system is a derived sensor which determines corrosion based on resistive sensor, temperature, humidity; see [0055]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the derived sensor is a corrosion sensor as taught in Minamitani into Childers and Joy in order to gain the advantage of monitoring for corrosion using multiple sensors which allows the derived sensor to determine a corrosion mechanism, an estimation result to the damage estimating unit, and estimate a future corrosion thickness on a basis of the estimation results and the environmental results. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. US 2013/0097227 (Childers) in view of Joy et al. US 2004/0263351 (Joy), and in further view of Roen US 2019/0309972.

Regarding claim 19, Childers fails to teach wherein at least one element is a data logger.
Roen teaches wherein at least one element is a data logger (a system implements a data-logging sensor; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein at least one element is a data logger as taught in Roen into Joy and Childers in order to gain the advantage of a data logger which provides a data-logging of sensor reading and connecting via telemetry to personal mobile device, personal computer systems, HVAC monitoring and control systems for transferring information and making it actionable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868